

117 SRES 42 ATS: Honoring the memories of the victims of the senseless attack at Marjory Stoneman Douglas High School on February 14, 2018.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 42IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Scott of Florida (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the memories of the victims of the senseless attack at Marjory Stoneman Douglas High School on February 14, 2018.Whereas, on February 14, 2018, a mass shooting that took the lives of 17 teachers and students took place at Marjory Stoneman Douglas High School in Parkland, Florida;Whereas the people of the United States continue to pray for the individuals who were affected by this tragedy;Whereas the Parkland community has shown strength, compassion, and unity in the past 3 years; and Whereas February 14, 2021, marks 3 years since the horrific attack: Now, therefore, be itThat the Senate—(1)honors the memories of the victims of the senseless attack at Marjory Stoneman Douglas High School on February 14, 2018, and offers heartfelt condolences and deepest sympathies to the families, loved ones, and friends of the victims;(2)honors the survivors of the attack and pledges continued support for their recovery;(3)recognizes the strength and resilience of the Marjory Stoneman Douglas High School community; and(4)expresses gratitude to the emergency medical and health care professionals of the Parkland community for their efforts in responding to the attack and caring for the victims and survivors.